IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-60116
                         Summary Calendar


CHARLIE EARL RILEY,

                                         Plaintiff-Appellant,

versus

KENNETH S. APFEL,
COMMISSIONER OF SOCIAL SECURITY,

                                         Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 1:97-CV-415-GR
                       - - - - - - - - - -

                         December 27, 1999

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Charlie Riley appeals the affirmance of the Commissioner's

denial of his application for disability insurance benefits under

42 U.S.C. § 405.   He argues (1) that the district court erred in

finding a lack of substantial evidence that he was disabled after

June 8, 1995, (2) that the Administrative Law Judge (ALJ) erred

in not crediting his testimony regarding his chronic pain,

(3) that the ALJ erred in failing to require testimony from a




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-60116
                                -2-

vocational expert, and (4) that the ALJ erred in finding that he

could perform sedentary work.

     To prove disability resulting from pain, an individual must

establish a medically determinable impairment that is capable of

producing disabling pain. Once a medical impairment is

established, the subjective complaints of pain must be considered

along with the medical evidence in determining work capacity.

See Ripley v. Chater, 67 F.3d 552, 556 (5th Cir. 1995); Harper v.

Sullivan, 887 F.2d 92, 96 (5th Cir. 1989).   The ALJ found, on the

basis of the medical evidence, that Riley’s complaints of pain

after June 8, 1995, were credible only insofar as the pain

limited him to sedentary work.   Ripley has failed to demonstrate

error in this finding.

     The use of a vocational expert is discretionary.    See

20 C.F.R. § 404.1566(e).   The substantial medical and other

evidence supports the Commissioner's conclusion that Riley's

impairments did not significantly circumscribe his ability to do

sedentary work after June 8, 1995.

     AFFIRMED.